Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS


No. 22-BG-228

IN RE LAURA E. BERRY                               2022 DDN 37

A Suspended Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 416707

BEFORE: Easterly and AliKhan, Associate Judges, and Thompson, Senior Judge.


                                   ORDER
                             (FILED—April 21, 2022)

       On consideration of Disciplinary Counsel’s Report regarding petitioner’s
petition for reinstatement, wherein Disciplinary Counsel informs the court that
petitioner has demonstrated that she is fit to resume the practice of law, and it
appearing that petitioner is eligible to file the petition for reinstatement, see In re
Jordan, 130 A.3d 950 (D.C. 2014), it is

      ORDERED that petitioner’s petition for reinstatement is granted. It is

      FURTHER ORDERED that Laura E. Berry is hereby reinstated to the Bar of
the District of Columbia.




                                   PER CURIAM